Citation Nr: 1616898	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for eczema, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U S Marine Corps from January 1986 to
January 1990.  He also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York.

In September 2013, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a decision which vacated the Board's denial of a disability rating in excess of 10 percent for a skin disorder on an extraschedular basis, and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The Veteran and his wife testified before the undersigned at a March 2016 Video Conference hearing.  The hearing transcript is of record.  

Since the final adjudication of this case, the Veteran has submitted additional evidence in support of his claim.  No subsequent supplemental statement of the case was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Court, in its Memorandum Decision, found that the Board failed to provide an adequate statement of reasons or bases for its determination that referral for
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In a November 2010 statement, the Veteran reported that in his employment as a housekeeper, he regularly wore rubber gloves with latex, which exacerbated his eczema and the cleaning solutions he was required to use caused his eczema to flare up on his face.  The Veteran also reported in his May 2011 notice of disagreement that he could not perform his job duties because the gloves he was required to wear irritated his skin.  See May 2011 notice of disagreement.  The Veteran also submitted a statement from a private physician who treated him for his eczema, which indicated that the Veteran should not be wearing gloves.  He also submitted a record from the U.S. Department of Labor Office of Workers' Compensation Programs showing that his claim for an "occupational disease" was accepted, listing both right wrist sprain and acute dermatitis of the hands.  The Veteran also reported during his October 2011 VA examination that he had been assigned different duties at work, due to latex allergies, as he was working in housekeeping.

During his March 2016 Board hearing, the Veteran reported that he stopped working as a housekeeper in December 2013 because the latex in the rubber gloves he was required to wear caused his eczema to flare up on his hands.  He testified that once he left his job in housekeeping, he started working as a security officer.  This change in jobs resulted in a reduction of approximately 1/3 of his salary for the Veteran ($16/hr to $10/hr).  The Veteran also stated that even in his current job as a security officer, he is not able to wear cotton clothes, because the material will cause his eczema to flare up.  The Veteran reported that although he has better control of his eczema with the medication, ointment and soap prescribed by his doctor, he still has severe flare-ups of the eczema once or twice a month that occur more often between November and January, and which take about 2 days to get under control with his medication.  He testified that these flare-ups cause him to miss approximately 2 days a month from work.

The Board finds that the severe symptomatology and significant occupational effects noted above are not contemplated in the schedular 10 percent evaluation, and suggest that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

The Board also notes that the Veteran's last VA skin examination was almost five years ago, in October 2011.  A remand is warranted to obtain a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. Following completion of the above, the Veteran should be afforded a new VA skin disease examination (between November and January, if feasible) to evaluate the current severity of his service-connected eczema.  The examiner should review the claims file and note such review in the examination report.  All indicated studies should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disorder.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disorder.  

With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).

Any scars that are deep or cause limitation of motion should be measured, and reported. 

The examiner also should note whether the Veteran's skin disorder has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period. 

The examiner should provide an opinion as to whether the Veteran's service-connected disability would markedly interfere with his ability to engage in gainful employment for which his education and occupational experience would otherwise qualify him.  In this regard, the examiner must consider and discuss evidence that the Veteran's eczema may have caused a hand sensitivity which affected his ability to work as a housekeeper.  The examiner should obtain and record a complete medical history from the Veteran relative to the combined effects of his service-connected eczema and other service-connected disabilities (residuals of right wrist fracture, tinnitus, residuals of right thumb fracture and bilateral hearing loss).  Social and industrial impairment should be discussed.

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3. After the requested examination report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  All areas of concern raised by the Court must be addressed.  If a report is deficient in any manner, it should be returned to the examiner. 

4. The issue of entitlement to an increased initial evaluation for eczema must be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

5.  Readjudicate the Veteran's claim.  If the benefit on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

